Title: James Madison to Frederick Beasley, 22 March 1831
From: Madison, James
To: Beasley, Frederick


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 22. 1831.
                            
                         
                        I have recd. your letter of the 17th. and have dropped a few lines to Mr. Clay on the subject of it. I have
                            done so however, more in compliance with your current request, than from a calculation that any thing I could say would
                            add to the weight of communications going from Mr. Southard & Mr. Dickerson, both better acquainted with you, than
                            I could be presumed to be.
                        I thank you, Sir, for your obliging intention with regard to the new offspring of your pen. Should my
                            octogenary age not allow me time for the full attention due to it, it will have the value of a mark of your kind respect
                            for me, and a place, which will mark my respect for it. With this assurance be pleased to accept that of my cordial esteem
                            & best wishes
                        
                        
                            
                                James Madison
                            
                        
                    